Appeal from a decision of the Workers’ Compensation Board, filed August 16,1982. The employer appeals from a board decision which ruled that claimant was entitled to disability benefits for the period January 30, 1980 to March 3, 1980, contending that there is no support in the record for finding claimant unable to work during that period. There is, however, medical testimony that claimant could flex his knee only 90 degrees and that he was experiencing pain and swelling in the knee. Claimant testified that unless he kept his knee elevated, he experienced a great deal of pain and swelling. He also testified that he could not drive a car safely and that there was no public transportation available which he could use to travel to and from work. This evidence provides ample support for the board’s finding that claimant was unable to work due to his knee injury. Decision affirmed, with costs to the Workers’ Compensation Board. Mahoney, P. J., Sweeney, Kane, Casey and Weiss, JJ., concur.